Citation Nr: 0209111	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  95-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a right hand disorder, 
secondary to a service-connected left-hand disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
October 1952 to October 1956.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Fort Harrison, Montana, which determined that the veteran 
had submitted new and material evidence to reopen but 
continued to deny his claim of entitlement to service 
connection for a right hand disability.  

The veteran presented for a Travel Board hearing before the 
undersigned Board Member in June 2000; a transcript of such 
is of record.  The Board notes that during his Travel Board 
hearing, the veteran discussed the issue of entitlement to 
service connection for a right hand disorder as secondary to 
his service-connected left-hand disability, an issue that had 
been denied in an October 1999 supplemental statement of the 
case.  

In October 2000 the Board determined that the veteran had 
submitted new and material evidence to reopen his claim; 
however, he was not entitled to service connection for a 
right hand disorder on a direct basis.  It was determined 
that the issue of service connection on a secondary basis was 
well grounded and the issue was accordingly remanded for 
further development to include a VA orthopedic examination.  

As will be discussed further herein, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which among other things eliminates the concept of a well-
grounded claim and redefines VA obligations with respect to 
the duty to assist.  The VCAA also supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.


FINDING OF FACT

The veteran's right hand condition was not caused by, and is 
not made worse by, his service-connected left-hand 
disability.  


CONCLUSION OF LAW

The veteran's right hand condition is not proximately due to 
or the result of his service-connected left-hand disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his right hand disorder, which has 
been diagnosed as osteoarthritis, is due to excessive use as 
a result of his service-connected left-hand disability.  

I.  Factual Background

Service medical records indicate that the veteran injured 
himself when a hatch came down catching both hands.  The 
veteran suffered fractures of his left third and fourth 
fingers.  Clinical records indicated abrasions bilaterally.  

In a rating decision dated in December 1959 the veteran was 
granted service connection for a left-hand disability, later 
characterized as residuals of fractures of the left third, 
fourth and fifth fingers with arthritis, resulting from his 
injury in service.  

VA Medical Center treatment records indicate that the veteran 
underwent surgery for trigger finger of the right fourth 
finger in July 1994.  In September 1998 he underwent trigger 
finger release in the right small and left middle finger.

The veteran presented for a VA examination in August 1994, at 
which time he reported his injury in service and a history of 
difficulty closing his fist.  He further reported increasing 
difficulty doing anything with either hand.  The examiner 
noted trigger finger release surgery for the right fourth 
finger in January 1984.  It was further noted that the 
veteran continued to have difficulty straightening out his 
right fourth finger.  

The RO received a statement from Dr. M.J. in October 1998, 
which indicated that the veteran's service-connected left-
hand disability "caused undue stress and strain on his non-
service-connected hand as a direct result of his service-
connected hand condition."  Dr. M.J. went on to state that 
the veteran developed trigger fingers, "for which he had 
surgery in September 1998.  Thus, it is my opinion that his 
current condition in a non-service-connected hand is directly 
related to the service-connected hand."  

In a separate correspondence dated in May 1999 Dr. M.J. 
continued to opine that the veteran's service-connected left-
hand condition "caused undue stress and strain on his non-
service-connected hand."  

The veteran was afforded a VA examination by Dr. S.A.P. in 
May 1999 at which time the examiner mistakenly noted that the 
veteran "reports that he injured both his right and left 
hand but only got service connected disability for his right 
hand."  The examiner indicated a history of two surgeries 
for trigger finger on the right hand and one surgery for 
trigger finger on the left hand.  

Physical examination revealed some decrease in strength of 
the left and right hand with squeezing because of the 
reported pain.  Radiology reports of x-rays that were taken 
of the veteran's left hand in March 1998 indicated primary 
and secondary osteoarthritic change involving principally the 
small joints of the fingers.  The impression was that of 
"avulsion fracture, proximal fourth phalanx, right hand."  
The examiner concluded there was "left hand" osteoarthritis 
by x-ray.  "Service connected right hand condition and 
subsequent osteoarthritis and pain" and "left hand 
osteoarthritis and pain" were also noted.  The examiner 
commented that it was as likely as not that the veteran's 
"left hand arthritis [was] a result of his disability 
documented for his right hand."  

In January 2000 the veteran was afforded another VA 
examination.  The examiner, Dr. J.R.B., specifically noted 
that he reviewed the medical records that he was provided 
including the report of Dr. R.W., which indicated that the 
veteran's right hand disorder was the result of the injury he 
suffered in service and that since the time of his injury in 
service the veteran "developed arthritis in both hands as 
well as flexion contracture of both hands."  

Physical examination revealed full active and passive range 
of motion of the wrists, hands and fingers at all joints.  It 
was noted that the veteran had only abnormalities involving 
the proximal joint of the left small finger.  According to 
the VA examiner, there was "no evidence of any significant 
problem with the right hand; certainly, no problem that I 
could blame upon a service-connected injury that happened 
back in the 1950s."  

The veteran presented for a Travel Board hearing before the 
undersigned Board Member in June 2000 at which time the 
veteran, through his representative indicated that his right 
hand disability was due to excessive use in light of the fact 
that the veteran is right hand dominant and suffered a 
service-connected left hand disability.  According to the 
veteran's testimony he began having trouble with his right 
hand while working as a mechanic.  The veteran testified that 
his left hand tired quickly and he had to use his right hand 
more than he normally would have.  

Treatment records from Dr. R.W. dated from March 1999 to 
April 2001 referred to osteoarthritis of multiple joints and 
Dupuytren's contractures of the fingers.  Information was 
received that he had not been treated by Dr. M.J. at the 
Indian Health Service Hospital since May 1999.  Subsequent 
treatment records from that hospital from January to March 
2002 refer to osteoarthritis of the hands.

The veteran was afforded another VA examination with Dr. 
J.R.B. in January 2002 at which time the veteran complained 
of pain throughout the proximal interphalangeal joints of 
both hands.  Physical examination revealed full normal range 
of motion of both hands.  The veteran could make a fist and 
had normal fine and gross hand motion.  Dr. J.R.B. noted that 
there was no evidence of intrinsic neurological damage to 
either hand.  X-rays revealed slight narrowing of all 
proximal joints of all fingers, "but most likely within what 
we would expect for someone in his age group."  

Dr. J.R.B. stated that there was no evidence demonstrating 
any causal relationship between the veteran's current right 
hand disorder and his service-connected left-hand disability.  
According to Dr. J.R.B. the veteran's right hand condition 
was more than likely attributable to the years he spent 
working as a mechanic.  

In April 2002 the RO received treatment records, which 
indicated continued treatment for osteoarthritis.  

II.  Analysis

A. Preliminary Matters

As mentioned above, on November 9, 2000, the President signed 
the VCAA, which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The veteran's claims file has been 
carefully reviewed to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence and the supplemental SOC's provided by the RO 
in November 2000, May 2001 and February 2002, and the October 
2000 Board decision, the veteran has been given notice of the 
information and/or medical evidence already obtained and that 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained either by the VA or by him for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.102 (2001).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In a decision dated in December 2000 the Board determined 
that the veteran was not entitled to service connection for a 
right hand disorder on a direct basis.  That decision was 
final.  See 38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 1991); 
38 C.F.R. § 20.1100 (2001).  

However, service connection may also be granted for 
disability that is due to service-connected disease or 
injury.  38 C.F.R. § 3.310 (2001); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (when aggravation of the veteran's 
nonservice-connected condition is proximately due to or the 
result of his service-connected condition, veteran is to be 
compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation).  In 
December 2000, the Board remanded to the RO for further 
development the issue of whether the veteran's right hand 
condition was due to his service-connected left-hand 
disability.  

The competent medical evidence of record includes statements 
from Dr. M.J. dated in October 1998 and May 1999, which 
indicate that the veteran used his right hand excessively to 
compensate for his service-connected left hand disability, 
thereby resulting in his current right hand osteoarthritic 
condition.  In May 1999 a VA examiner also opined that the 
veteran's "left hand" disorder was as likely as not 
proximately due to his "service connected right hand" 
disorder.  

Conversely, another VA examiner, Dr. J.R.B., determined in 
January 2000 that the veteran had no right hand disability 
that was attributable to service.  Additionally, and more to 
the issue at hand, after review of the claims folder, Dr. 
J.R.B. specifically stated that there was no evidence of any 
causal relationship between the veteran's right hand 
condition and his service-connected left hand disability.  
Dr. J.R.B. indicated that the narrowing of the proximal 
joints of the veteran's fingers was to be expected for 
someone in his age group.  Furthermore, Dr. J.R.B. opined 
that the veteran's right hand condition was more than likely 
the result of years of working as a mechanic.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
finds the opinion of Dr. J.R.B., who examined the veteran in 
January 2000 and January 2002 more probative than those of 
Drs. S.A.P and M.J.  

First, there is no indication that Dr. M.J. reviewed the 
veteran's claims folder prior to rendering an opinion as to 
the relationship between the veteran's right hand condition 
and his service-connected left-hand condition.  Secondly, Dr. 
S.A.P. repeatedly and incorrectly stated that the veteran was 
service-connected for a right hand condition as opposed to a 
left-hand disability.  Additionally, the radiology reports 
cited by Dr. S.A.P in his conclusion were based upon x-rays 
of the veteran's left hand, not the right hand for which he 
is seeking service connection.  Finally, there is no 
indication that either Dr. M.J. or Dr. S.A.P. considered as 
Dr. J.R.B. did, the potential effects of the years the 
veteran spent working as a mechanic after his discharge.  

The Board acknowledges the veteran's testimony that his right 
hand condition is the result of excessive use due to the 
fatigability of his service-connected left hand.  However, it 
is settled that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
The competent evidence of record does not indicate and the 
Board does not find that the veteran has the requisite 
medical expertise to render an opinion as to the etiology of 
his right hand condition.  

Therefore, and relying on the more probative opinion of Dr. 
J.R.B. that there was not any causal relationship between the 
right and left hand conditions, the Board finds that the 
veteran is not entitled to service connection for a right 
hand condition as secondary to his service-connected left 
hand disability, either by direct causation or by aggravation 
of the right hand condition by the service-connected left 
hand disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that the competent medical evidence of record 
is not in equipoise such as to warrant application of the 
benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Service connection for a right hand disorder, claimed as 
secondary to service-connected left-hand disability is 
denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

